276 S.W.3d 882 (2009)
STATE of Missouri, Respondent,
v.
Cynthia PAUL, Appellant.
No. ED 90869.
Missouri Court of Appeals, Eastern District, Division Two.
February 10, 2009.
Scott A. Fulford, Union, MO, for Appellant.
Chris Koster, James B. Farnsworth, Assistant Attorney General, Jefferson City, Mo, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Cynthia Paul appeals the trial court's judgment and sentence, following a bench trial, in which she was found guilty of second-degree assault of a law enforcement officer, armed criminal action, resisting arrest, and third-degree assault of a law enforcement officer, and sentenced to a total of five years in prison. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).